Citation Nr: 0409174	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-02 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than May 13, 2001 
for a total disability rating due to individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
December 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

When the veteran initiated his claim for an earlier effective 
date, a private attorney represented him.  However, effective 
July 28, 2003, the attorney's authority to represent 
claimants before VA was revoked.  In a January 2, 2004, 
letter from the Board, the veteran was advised that his 
attorney could no longer represent him before VA and that he 
had 30 days in which to appoint another representative, if he 
so desired.  No response to this letter has been received.  
Accordingly, the veteran is no longer represented and the 
Board will proceed with consideration of the veteran's 
appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A TDIU rating was granted by the RO effective to the 
veteran's filing of a formal claim of entitlement to TDIU on 
May 13, 2001.

3.  An informal claim for entitlement to TDIU was raised by a 
VA hospitalization record dated October 7, 1998.  

4.  On October 7, 1998, the veteran's service connected 
disabilities were evaluated as 40 percent disabling for loss 
of the left eye, 30 percent disabling for PTSD, 10 percent 
disabling for residuals of the fragment wound to the left 
knee and noncompensably disabling for scar of the left 
temporal area.

5.  The veteran's service connected left eye enucleation, 
left knee disability and PTSD stem from multiple injuries in 
action, and combine to single 60 percent disability rating 
for purposes of 38 C.F.R. § 4.16(a).

6.  The record is in relative equipoise as to whether the 
veteran was unemployable due to service connected disability 
on October 7, 1998.

7.  The evidence preponderates against a finding of the 
veteran's unemployability due to service connected disability 
prior to October 7, 1998.


CONCLUSION OF LAW

The criteria for an effective date of October 7, 1998, but no 
earlier, for an award of TDIU have been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.16 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to an effective date earlier 
than May 13, 2001 for his TDIU rating.  In essence, he claims 
that he became unemployable due to service connected 
disability at the time of a VA hospitalization in October 
1998.  Briefly summarized, he incurred combat injuries in 
July 1967 which resulted in a prosthesis for the left eye, 
retained foreign bodies in the left knee, and a scar of the 
left temporal area.  An RO rating decision in January 1968 
granted service connection for loss of the left eye rated at 
40 percent disabling, scar of the left temporal area 
noncompensably disabling, and scar as a residual of a shell 
fragment wound to the left knee noncompensably disabling.  
The combined disability rating was 40 percent.  

Thereafter, VA examination in March 1984 was significant for 
left knee pain with crepitus.  An RO rating decision in April 
1984 increased the disability rating for the residuals of the 
fragment wound to the left knee to 10 percent.  The combined 
disability rating was increased to 50 percent.

VA psychiatric examination in April 1988 reflected the 
veteran's report of numerous combat stressors in service, to 
include his combat wound injuries.  At that time, he reported 
symptoms of nightmares, night sweats, flashbacks, social 
avoidance, paranoia, anger, survival guilt, irritability, 
hypervigilance and nervousness.  His mental status 
examination was significant for unsteady hands, moist palms, 
and blunted affect.  He was given a diagnosis of PTSD with 
marked social and moderate industrial impairment in a person 
with obsessive-compulsive personality traits.

A June 1988 RO rating decision granted service connection for 
PTSD, and assigned an initial 30 percent disability rating.  
This decision appeared to acknowledge the veteran's July 1967 
combat injury as a stressor for the PTSD diagnosis.  The 
combined disability rating was increased to 60 percent, 
effective from March 1988.  

VA psychiatric examination in January 1991 reflected the 
veteran's continued complaint of PTSD symptoms.  His 
industrial history recorded that he had been physically 
unable to work since 1986 following an automobile accident.  
His mental status examination resulted in a diagnosis of PTSD 
with moderate social and moderate to marked industrial 
impairment.  VA mental disorders examination in March 1993 
reflected his report of several suicide attempts in the past 
5 years, insomnia, and anger.  He was attending a vocational 
rehabilitation program, and had plans to enroll in community 
college.  He was given a diagnosis of PTSD with a Global 
Assessment of Functioning (GAF) score of 60.  VA mental 
disorders examination in April 1993 included his report of 
intrusive recollections of his Vietnam experience, 
flashbacks, avoidance behavior of trauma recollections, 
estrangement and detachment from social contacts, 
hyperarousal, insomnia, anger, hypervigilance and 
concentration difficulties.

In pertinent part, the RO received an October 29, 1998 notice 
from the Cleveland, Ohio, VA Medical Center (VAMC) that the 
veteran had been hospitalized for a 21-day period due to 
PTSD.  By means of a rating decision dated November 12, 1998, 
the RO granted a temporary total rating for PTSD under 
38 C.F.R. § 4.29, and deferred a claim for an increased 
rating pending receipt of the hospitalization report.  The RO 
received the hospitalization report in December 1998.

The VA hospitalization record revealed that the veteran was 
admitted on October 7, 1998 due to symptoms of nightmares, 
flashbacks with memory lapses and suicidal thoughts.  On 
mental status examination, he was alert and cooperative with 
good eye contact.  There was no agitation or distress.  
Speech was spontaneous and without conceptual 
disorganization.  His mood was moderately depressed and 
affect was congruent.  No hallucinations or delusions were 
elicited.  He did report suicidal ideation, and the risk was 
considered moderate.  There were no gross cognitive deficits.  
His insight and judgment were fair.  His physical examination 
was described as "basically benign."  His symptoms improved 
with medication, and he was discharged 22 days later with a 
referral to the Center for Stress Recovery for continuing 
PTSD therapy.  The discharge summary noted that the veteran 
was "considered COMPETENT in handling known assets and 
income, but NOT EMPLOYABLE."  The GAF was listed as 35, 
which signifies some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, including an inability to work.

Thereafter, the veteran's VA clinic records reflect that he 
participated in individual and group therapy sessions for his 
PTSD.  He was being prescribed Nefazodone for his PTSD 
symptoms.

The veteran underwent VA mental disorders examination in 
January 1999.  An RO notation indicates that the claims 
folder was not forwarded to the examiner for review.  At that 
time, the veteran voiced complaint of insomnia, irritability, 
anger, flashbacks, hypervigilance, paranoia, exaggerated 
startle response, depression, anxiety, fear of getting close 
to people, intrusive recollections of Vietnam, and survival 
guilt.  On mental status examination, he was alert, 
cooperative and fairly neat in appearance.  He avoided eye 
contact.  His speech was coherent and relevant.  His mood was 
depressed.  He admitted to feeling nervous and anxious.  He 
denied suicidal or homicidal ideations.  He also denied 
delusion or hallucination.  He was oriented to time, place 
and person.  Memory for recent and remote events was fair.  
His intellectual function was average.  His general fund of 
knowledge was fairly good.  His judgment and insight were 
fair.  He was given a diagnosis of PTSD with a GAF of 50 for 
current and past.  The examiner provided the following 
comments:

This is a 52-year old male, white, divorced, 
service connected, 10% PTSD who is claiming 
for an increase in his 10% PTSD.  At the 
present time, he has classic symptoms as 
described in the objective and subjective 
findings with depression and anxiety.  He has 
a severe impairment of his social and 
industrial adaptability.

By means of a rating decision dated February 1999, the RO 
denied a rating in excess of 30 percent for PTSD.  The 
veteran filed a Notice of Disagreement (NOD) with this 
decision in March 1999.  At that time, he reported being 
hospitalized at the Brecksville VAMC in January 1999.  The RO 
issued a Statement of the Case (SOC) on the increased rating 
claim in March 1999.

The veteran's VA clinic records reflect that he was admitted 
to the VA Day Hospital on January 11, 1999 for "intensive 
PTSD tx."  His program consisted of individual and group 
therapy sessions for coping with trauma and anger.  Therapy 
sessions included notations of moderate but stable stress, 
appearing at times to be depressed and pre-occupied, and 
being unable to identify anything meaningful in his life.  
However, it was also noted that he had been busy fixing up a 
house.  The RO issued a Supplemental Statement of the Case 
(SSOC) in July 1999 notifying him that a convalescent rating 
had been granted, but that his claim for an increased rating 
for PTSD remained denied. 

The record next reflects that, on May 13, 2001, the veteran 
filed a VA Form 21-8940 ("Veteran's Application for 
Increased Compensation Based on Unemployability") as well as 
a claim for an increased rating for PTSD.  At that time, he 
reported working part-time as a security guard with Burns 
Security from 1996 to 1997 with a gross earnings of $750 per 
month.  He also reported working full time as a security 
guard with MGI for a four-month period from 1997 to 1998 with 
gross monthly earnings of $825.


The veteran's subsequent VA clinic records include various 
notations that he spent his time working on cars and houses, 
to include learning to build and repair engines at a bicycle 
shop.  He was assessed on two occasions as functioning fairly 
well with manageable PTSD symptoms.

The veteran underwent VA mental disorders examination on 
November 1, 2001.  The examination report noted that the 
claims folder was not available for review.  His employment 
history included report that he had worked as a security 
guard for a one-year period in 1988, and left his job to 
enter the drug rehabilitation program at VA.  His symptoms 
included increasing irritability, decreased memory and 
concentration, depression, loneliness, flashbacks, occasional 
panic attacks, exaggerated startle response, anhedonia, 
feelings of detachment and estrangement, and anger outbursts.  
Overall, he described "more bad days than good days."  His 
mental status examination was significant for poor eye 
contact and depressed mood with irritable and dysphoric 
affect.  He was given diagnoses of PTSD and major depression 
with opinion that his depression was part of his PTSD.  He 
was assigned a GAF score of 43.

By means of a rating decision dated April 2002, the RO 
increased the disability rating for PTSD to 70 percent 
effective May 13, 2001.  The veteran's combined rating was 90 
percent, and the RO also granted entitlement to TDIU 
effective to May 13, 2001.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2003).  Disabilities resulting 
from "multiple injuries incurred in action" are considered 
as "one disability" for purposes of determining whether a 
disability is ratable as 40 or 60 percent disabling.  
38 C.F.R. § 4.16(a)(4) (2003).

For TDIU purposes, marginal employment is not to be 
considered substantially gainful employment.  38 C.F.R. § 
4.17 (2003).  Factors to be considered will include the 
veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16 (2003).  Age, 
however, may not be considered a factor.  38 C.F.R. § 
3.341(a) (2003).  A TDIU claim is limited to the issue as to 
whether a claimant is capable of performing the physical and 
mental acts required by employment, and not whether he/she 
can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Generally, "the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  When service connection 
has already been established, a TDIU claim may be considered 
a type of increased rating claim.  Norris v. West, 12 Vet. 
App. 413, 420 (1999); Suttman v. Brown, 5 Vet. App. 127, 136 
(1993).  The effective date of an award based upon a claim 
for increased disability rating "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 
2003); 38 C.F.R. § 3.400(o)(2) (2003). 

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  An informal claim must be 
written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 
1999), and it must identify the benefit being sought.  
Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  VA 
regulations provide that once a formal claim for compensation 
has been allowed, the date of outpatient or hospital 
examination at a VA or uniformed services hospital will be 
accepted at the date of receipt of a claim.  38 C.F.R. 
§ 3.157 (2003).  The Court of Appeals for the Federal Circuit 
has held that, once a claimant submits evidence of medical 
disability and makes a claim for the highest possible rating, 
and additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. 
§ 3.155(a) has been met as a matter of law for a claim for 
TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).

The record reflects that the veteran first filed a formal 
claim for entitlement to TDIU by means of a VA Form 21-8940 
received on May 13, 2001.  The veteran does not dispute this 
fact.  He essentially contends that he became unemployable 
due to service connected disability beginning with his VA 
hospitalization on October 7, 1998, and that his 
hospitalization record should be accepted as an informal 
claim for TDIU.  

At the outset, the Board observes that the veteran's service 
connected enucleation of the left eye and residuals of 
gunshot wound to the left knee stem from injuries incurred in 
combat action.  It would appear from the record that the 
event in which he sustained these combat injuries is among 
the stressors supporting his PTSD diagnosis.  Accordingly, 
the Board resolves interpretative doubt in favor of the 
veteran by finding that his PTSD may be considered a part of 
the "multiple incurred injuries in action" for purposes of 
38 C.F.R. § 4.16(a)(4).  Accordingly, the Board finds that 
the veteran's service connected left eye enucleation, left 
knee disability and PTSD may be considered "one disability" 
for purposes of combining the disability ratings under 
38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(a)(4) (2003).  
Thus, the veteran would have met the percentage requirements 
of 38 C.F.R. § 4.16(a) for a TDIU rating at the time of his 
hospitalization on October 7, 1998.

The October 7, 1998 VA hospitalization record reflects that 
the veteran was admitted for treatment of his PTSD 
symptomatology.  The discharge summary noted that the veteran 
was "considered COMPETENT in handling known assets and 
income, but NOT EMPLOYABLE."  As indicated by the RO's 
November 1998 rating decision, the RO accepted the report of 
hospitalization as an informal claim for an increased rating 
for PTSD.  As discussed above, the veteran was eligible for 
consideration of a TDIU rating at that time.  The VA 
hospitalization record, which included opinion that the 
veteran was unemployable due to his PTSD, satisfies both the 
"identify the benefit sought" and writing requirements of 
38 C.F.R. § 3.155(a) to raise an informal claim for TDIU.  
Roberson, 251 F.3d at 1384.  Accordingly, the Board finds 
that the veteran has had an informal claim for TDIU pending 
since his date of VA hospitalization on October 7, 1998.  

The next inquiry involves the factual determination as to 
whether the veteran was entitled to a TDIU award as of the 
date of receipt of the informal claim on October 7, 1998.  38 
C.F.R. § 3.400(o)(1) (2003).  The VA hospitalization record 
for this admission clearly includes competent opinion that, 
due to his PTSD, the veteran was NOT EMPLOYABLE" and 
contains a GAF of 35.  However, VA mental disorders 
examination in January 1999 provided an assessment that the 
veteran manifested severe, but not total, social and 
industrial adaptability and contains a GAF of 50, current and 
past.  In addition, the subsequent VA clinic records describe 
moderate PTSD symptomatology, to include notations that the 
veteran was functioning "fairly well."  It was also noted 
that the veteran had been repairing a house, and learning a 
trade in engine repair.  The RO has determined that the 
veteran's factual entitlement to TDIU was not demonstrated 
until VA examination in November 2001 which reflected a GAF 
score of 43.  The GAF score of 43 is consistent with major 
impairment of psychological, social, and occupational 
functioning in several areas, such as work or school, family 
relations, judgment, thinking or mood and being unable to 
work.  See Richard v. Brown, 9 Vet. App. 266 (1996) citing 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed. 1994) (DSM- IV) (GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.")

The Board finds that reasonable doubt exists as to whether 
the veteran was in fact unemployable at the time of his VA 
hospitalization on October 7, 1998.  The discharge opinion of 
unemployability following a 22-day period of observation and 
treatment at that time is strong evidence in favor of the 
veteran.  The probative value of the VA examination report of 
January 1999, indicating less than total social and 
occupational impairment due to PTSD, is lessened by the fact 
that it is not based upon review of the claims folder.  The 
subsequent VA clinic records, showing moderate PTSD and 
"fairly well functioning," must be viewed in the context 
that the veteran was not participating in the demands of a 
normal workplace environment.  In fact, the veteran had been 
participating in VA's day hospitalization program for some of 
this time period.  In weighing the evidence concerning 
whether the veteran was, in fact, able to work, the Board 
exercises reasonable doubt in favor of the veteran and finds 
that he was unemployable due to service connected disability 
at the time of his hospitalization on October 7, 1998 and 
thereafter.  38 U.S.C.A. § 5107(b) (West 2002).

Having found that the veteran filed an informal claim for 
TDIU on October 7, 1998, and that he is entitled to an award 
of TDIU as of that date, the Board notes that the law allows 
consideration of an even earlier effective date if it is 
factually ascertainable that the veteran's unemployability 
due to PTSD occurred within the one year time period prior to 
his informally raised claim for TDIU.  38 C.F.R. 
§ 3.400(o)(2) (2003).  The veteran reports having held a job 
as a security guard in 1998 at the rate of $825 per month 
which, had he continued working, would have earned him 
$9,900.  Thus, he was engaging in substantially gainful 
employment.  See 64 Fed. Reg. 68,413 (Dec. 7, 1999) (VA 
reporting that weighted average poverty threshold established 
for 1998 for one person (unrelated individual) as established 
by the Bureau of the Census was $ 8,316).  See generally 
Bowling v. Principi, 15 Vet. App. 1, 7 (2001) (a claimant is 
not engaged in substantially gainful employment if annual 
income is below the poverty threshold for one person).  There 
is no medical or lay evidence that the veteran's service 
connected disabilities, which include enucleation of the left 
eye, scar of the left temporal area, residuals of gunshot 
wound to the left knee and PTSD, precluded him from securing 
and maintaining substantially gainful employment prior to his 
hospitalization in October 1998.  In fact, there is no 
evidence that such disabilities, either singly or combined, 
markedly interfered with his employability.  See 38 C.F.R. 
§ 3.321(b) (2003) (allowing for consideration of an extra-
schedular rating where service connected disabilities result 
in marked interference with employability).  The evidence, 
therefore, preponderates against a finding of unemployability 
prior to October 7, 1998.

In summary, the Board finds that the veteran's service 
connected left eye enucleation, left knee disability and PTSD 
stem from multiple injuries in action.  An informal claim for 
entitlement to TDIU was raised by a VA hospitalization record 
dated October 7, 1998.  The record is in relative equipoise 
as to whether the veteran was unemployable due to service 
connected disability on October 7, 1998, and reasonable doubt 
has been exercised in favor of the veteran.  The evidence 
preponderates against a finding of unemployability prior to 
October 7, 1998.

In so holding, the Board notes that the some provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) appear to 
be applicable to the claim on appeal.  See Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  Among other things, 
the VCAA provisions expand VA's notice and duty to assist 
requirements in the development of a claim.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 2002).  VA has enacted 
regulations to implement the provisions of the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id 

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim.".  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  VA's General Counsel 
has determined that the VCAA provisions do not require this 
"fourth element, and that the CAVC's statement on this point 
is obiter dictum and not binding on VA.  VAOPGCPREC 1-2004 
(Feb. 24, 2004).  The Board is bound by General Counsel 
precedent opinions.  See 38 U.S.C.A. § 7104(c) (West 2002).  
The Pelegrini Court also held that a section 5103 notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the veteran initially filed a formal claim for 
entitlement to TDIU on May 13, 2001.  On August 10, 2001, the 
RO provided the veteran notice of the relative duties on the 
part of himself and VA in developing his claim pursuant to 
the VCAA provisions, to include his right to "[t]ell [VA] 
about other information or evidence we do not have that you 
would like us to try to get for you."  This letter clearly 
satisfied the content requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1).  This letter was also provided to 
the veteran prior to the initial AOJ decision, dated April 
2002, which granted entitlement to TDIU effective to May 13, 
2001.  

Following the RO's grant of TDIU, the veteran filed an NOD 
with respect to the effective date of award assigned.  In 
February 2003, the RO issued the veteran an SOC which advised 
him of the Reasons and Bases for its denial, and the criteria 
to be satisfied for an earlier effective date of award.  The 
CAVC's decision in Huston found that VA was required to 
provide another section 5103 notice with direct appeal 
earlier effective date claims.  See Huston, 17 Vet. App. at 
202.  VA's General Counsel has reviewed the Huston decision 
and issued a Precedent Opinion which held that the Huston 
case included no discussion or analysis for its conclusion so 
as to render the holding non-binding on VA.  VAOPGCPREC 8-
2003 (Dec. 22, 2003).  General Counsel also concluded that, 
where a section 5103 notice was provided for the initial 
claim for benefits, an additional section 5103 notice was not 
required when the appeal stemmed from an NOD with respect to 
the effective date assigned.  Id.  The Board is also bound to 
follow this precedent opinion.  38 U.S.C.A. § 7104(c) (West 
2002).  

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the veteran has only identified his VA clinic 
records as relevant his claim on appeal.  His previous 
attorney of record confirmed that these were the only records 
relevant to the claim on appeal.  The RO has obtained these 
records, and the veteran's service medical records were 
already a part of the record.  The veteran has not indicated 
having filed a claim for disability benefits with the Social 
Security Administration.  There are no outstanding requests 
to obtain any other relevant records that are both identified 
and available.  Furthermore, the RO provided the veteran VA 
examination in connection with the original claim for 
entitlement to TDIU, and the claims folder contains VA 
examination reports dated in 1991, 1993 and 1999 as well as a 
hospitalization record dated in October 1998.  On review of 
the record, the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating his claim.  Accordingly, the Board finds 
that the duty to assist provisions of the VCAA have been 
satisfied in this case.  38 U.S.C.A. § 5103A(a)(2) (2003).


ORDER

Entitlement to an effective date of October 7, 1998, but no 
earlier, for the award of TDIU is granted, subject to 
regulation governing the award of monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



